—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about December 10, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal trespass in the third degree, unanimously affirmed, without costs.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Concur— Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.